In this case no substantial error was found.
This case was before us, 152 N.C. 79-83, where the facts are fully set out, and again, 154 N.C. 523.
On this last trial the case was tried in accordance with the principles of law laid down in the two former appeals. The evidence was substantially the same as on the former trials, with the addition of other witnesses, whose evidence was largely cumulative.
Numerous exceptions were taken, but we do not think that discussion of them is necessary. The learned and impartial judge ruled out much of the plaintiff's testimony and evidently labored to bring the case strictly within the former decisions of this Court in this case. We think he has done so, at least to the extent that no substantial error has been committed which entitles the defendant to still another trial of the case before a jury.
No error.